Case: 16-12970   Date Filed: 03/10/2017   Page: 1 of 2


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 16-12970
                         Non-Argument Calendar
                       ________________________

                 D.C. Docket No. 9:15-cr-80159-DTKH-1


UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

ADRIAN COLEMAN,


                                                         Defendant-Appellant.
                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                             (March 10, 2017)

Before JORDAN, JULIE CARNES and JILL PRYOR, Circuit Judges.

PER CURIAM:
              Case: 16-12970    Date Filed: 03/10/2017   Page: 2 of 2


      Randee J. Golder, appointed counsel for Adrian Coleman in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967).

Our independent review of the entire record reveals that counsel’s assessment of

the relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Coleman’s conviction and sentence are AFFIRMED.




                                         2